MEMORANDUM**
Because the ALJ gave specific and legitimate reasons based on substantial evidence in the record, he did not err in rejecting the testimony of the treating physician. Andrews v. Shalala, 53 F.3d *6651035, 1041 (9th Cir.1995). He also did not err in rejecting claimant’s testimony regarding her subjective symptoms, because he gave clear and convincing reasons for doing so. Lester v. Chater, 81 F.3d 821, 834 (9th Cir.1995).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.